

AMENDMENT TO THE LSI CORPORATION
2003 EQUITY INCENTIVE PLAN


February 1, 2016


This Amendment (this “Amendment”) to the LSI Corporation 2003 Equity Incentive
Plan, as amended (as amended, the “Plan”) is effective as of the date first set
forth above, such amendment being approved by the Board of Directors of Broadcom
Limited (the “Company”) pursuant to Section 11.2 of the Plan. The Plan is hereby
amended as follows:


1.
The following will replace Section 2.11 of the Plan in its entirety:



“2.11    ‘Company’ means Broadcom Limited (Registration No. 201505572G), a
limited company incorporated under the Republic of Singapore.”


2.
All references to “ordinary shares,” “shares,” “stock,” “common stock,” “shares
of common stock” or other similar terms in the Plan shall refer to the ordinary
shares of the Company.



3.
Except as provided in this Amendment, the Plan shall remain in full force and
effect.











*    *    *    *    *


























































